Citation Nr: 0319724	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  00-23 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Chapter 30 Educational Assistance benefits.  

ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from January 1988 to 
January 1994, although confirmation of these dates is not 
contained in the educational folder.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma, appealing a 
June 2000 decision by the Committee on Waivers and 
Compromises.  


REMAND

Initially, the Board notes that on November 9, 2000, the 
President approved the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which made 
several amendments to the laws governing certain VA claims, 
to include redefining VA's duty-to-assist and notification 
obligations.  These changes have been codified, as amended, 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  

However, these changes are not applicable to claims such as 
the one herein at issue.  In Barger v. Principi, 16 Vet. App. 
132 (2002), the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA, with its expanded duties, 
is not applicable to cases involving the waiver of recovery 
of overpayment claims, pointing out that the statute at issue 
in such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different Chapter (i.e. Chapter 51).  Therefore, the VCAA 
(and, it follows, its implementing regulations) is not for 
application in this matter.  

In the veteran's case, she was awarded entitlement to Chapter 
30 Educational Assistance benefits at the full time rate from 
June 1999 through July 1999, and at the three quarter time 
rate from the end of July 1999 through February 2000.  
However, during those periods, she reduced her course credit 
hours and, for a portion of the time, was not attending 
school.  As a result, an overpayment of Educational 
Assistance benefits, in the total amount of $2,543.29 was 
created.  In a June 2000 decision, the Committee on Waivers 
and Compromises granted a partial waiver, in the amount of 
$93.80, based on medical circumstances, and denied a waiver 
of recovery of the balance of the overpayment at issue.  In 
so doing, the Committee found no fraud, misrepresentation, or 
bad faith in the veteran's actions, or lack thereof, but also 
found that an unjust enrichment would result if the veteran 
were allowed to retain the educational assistance benefits 
for dropped courses and nonattendance.  

The Court has stated that the Board must make a determination 
as to the adequacy of the record.  See Littke v. Derwinski, 1 
Vet. App. 90 (1990).  The Board notes that the veteran's 
educational file does not contain any of her financial 
information, which would have bearing on the equity and good 
conscience element of undue financial hardship.  Hence, it 
would be useful to obtain a current financial status report 
in this case.  Also, the Board would like to have the 
veteran's claims file associated with her educational file in 
order to confirm her active duty dates and review the award 
letters notifying her of her receipt of Chapter 30 
Educational Assistance benefits.  

Accordingly, this case is REMANDED for the following:  

1.  The RO should request that the 
veteran provide a current financial 
status report listing all monthly income, 
monthly expenses and assets.  Once 
obtained, all documentation should be 
associated with the claims folder.  If 
this information is not forthcoming, then 
a notation to that effect is to be placed 
in the veteran's claims file.  

2.  The RO should obtain the veteran's 
claims file and associate it with her 
educational folder.  

3.  Thereafter, the claim should be 
reviewed by the RO.  If the claim 
continues to be denied, the RO should 
provide the veteran with a supplemental 
statement of the case that contains the 
appropriate law and regulations 
[38 U.S.C.A. § 5302 (West 2002); 
38 C.F.R. §§ 1.963, 1.965 (2002)] and 
accurately reflects the reasons for its 
decision, to include how each of the 
elements in these laws and regulations 
affected the RO's determination.  The 
veteran should then be afforded the 
applicable time to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




